DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ian D. Mackinnon on 03/25/22.
The application has been amended as follows:
In claim 1, lines 14 - 16, “wherein each of the source and drain materials further comprise arsenic and/or phosphorus with a concentration between 1016 cm-3 and 1021 cm-3” has been changed to “wherein each of source and drain materials comprises arsenic and/or phosphorus with a concentration between 1016 cm-3 and 1021 cm-3”
In claim 2, lines 1 - 2, “the nucleation layer is a dislocation nucleation layer” has been changed to “the source and drain nucleation layers are dislocation nucleation layers”
In claim 4, line 2, “source material” has been changed to “the source material”
In claim 4, line 5, “drain material” has been changed to “the drain material”
In claim 7, line 2, “single-crystal semiconductor substrate” has been changed to “the single-crystal semiconductor substrate”
In claim 14, lines 1, 2, “the stress” has been changed to “stress”
				
Allowable Subject Matter

2.	Claims 1, 2, 4 – 7, 10 – 12, 14, 18 are allowed over prior art of record.

					Reasons for Allowance
3. 	The following is an examiner's statement of reasons for allowance:
After further search and consideration of Applicants' response and Terminal Disclaimer filed on 03/23/22, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a source region having a source nucleation layer having a second lattice constant different from the first lattice constant within a first opening in the single- crystal semiconductor substrate on a first side of the channel region, wherein the second lattice constant is between 5.43 A and 5.66 A; and a drain region having a drain nucleation layer having the second lattice constant within a second opening of the single-crystal semiconductor substrate on a second side of the channel region opposite the first side of the channel region, wherein each of the source and drain nucleation layers is configured to cause crystalline dislocations in the source and drain regions, and wherein each of source and drain materials comprise arsenic and/or phosphorus with a concentration between 1016 cm-3 and 1021 cm-3” as recited in claim 1.
The Terminal Disclaimer, which filed on 03/23/22, has been approved.
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ranade et al. (2008/0121932) discloses a transistor comprising: a single-crystal semiconductor substrate (102) of a material having a first lattice constant; a channel region (an active layer 104 including a channel region) of the single-crystal semiconductor substrate; a gate dielectric (106A) disposed between a gate electrode (108) and the channel region of the single-crystal semiconductor substrate; source and drain regions (120) having a second lattice constant different from the first lattice constant within first and second openings in the single- crystal semiconductor substrate on first and second sides of the channel region. (for example, see paragraphs [0016], [0023]).

    PNG
    media_image1.png
    368
    512
    media_image1.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826